Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kathleen Blick and Harold Blick appeal the district court’s order granting Defendants’ Fed.R.Civ.P. 12(b)(6) motions to dismiss their action to quiet title in real property. On appeal, we confine our review to the issues raised in the Appellants’ brief. See 4th Cir. R. 34(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Blick v. Wells Fargo Bank, N.A., No. 3:11-cv-00081-NKM-RSB, 2012 WL 1030137 (W.D.Va. Mar. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.